NO. 12-09-00135-CR

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

KENNETH DEXTER FOLMAR,                                  §            APPEAL FROM THE SECOND
APPELLANT

V.                                                      §            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                §            CHEROKEE COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
       Kenneth Dexter Folmar appeals his conviction for aggravated sexual assault, following
the revocation of his deferred adjudication community supervision, for which he was sentenced
to imprisonment for fifty years. Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.


                                                   BACKGROUND
       Appellant was charged by indictment with aggravated sexual assault and pleaded guilty.
The indictment alleged that Appellant penetrated the sexual organ of a child with his sexual
organ.1 The trial court deferred adjudicating Appellant guilty and ordered that Appellant be
placed on community supervision for eight years. The State filed a motion to proceed to final
adjudication, alleging that Appellant had violated certain conditions of his community
supervision. The trial court conducted a hearing on the State’s motion. After the hearing, the
trial court found that Appellant had violated the conditions of his community supervision as

       1
           The child was six years old at the time of the assault.

                                                            1
alleged in the State’s motion. The trial court subsequently revoked Appellant’s community
supervision, adjudicated Appellant guilty of aggravated sexual assault, and sentenced Appellant
to imprisonment for fifty years. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. This brief demonstrates that counsel has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further demonstrates that Appellant’s counsel is unable to raise
any arguable issues for appeal.2 We have likewise reviewed the record for reversible error and
have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is dismissed.3
         By per curiam opinion May 19, 2010.
         Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)


         2
            Counsel has provided us with a letter wherein he provided Appellant with a copy of his brief and advised
Appellant of the right to file a pro se brief. Appellant was given time to file his own brief in this cause. The time
for filing such a brief has expired and we have received no pro se brief.
         3
           Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion and
judgment to Appellant and advise him of his right to file a petition for discretionary review. See TEX. R. APP. P.
48.4; In re Schulman, 252 S.W.3d at 411 n. 35. Should Appellant wish to seek review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his behalf
or he must file a petition for discretionary review pro se. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this court, after which it
will be forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n. 22.

                                                           2